Title: To Benjamin Franklin from Madame Brillon, 8 January 1782
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 8 janvier a nice 1782
Vous aurés vû par mon plaçet mon bon papa combien votre silence nous avoit affligés, votre lettre a tout ranimé, mais si vous nous abandonnés encore nous retomberons dans la douleur, n’y le beau soleil qui ne nous abandonne pas un instant et qui chérche a nous consollér de vos rigueurs, n’y les fleurs et la vérdure qui dans tout autre cas nous égayeroit, n’y mesme pour mes filles deux ou trois bals par semaine, rien rien au monde ne nous tiendra jamais lieu d’une lettre de vous, ou vous nous distes que vous nous aimés toujours; je ne sçaurois vous dire a qu’el point je vous regrétte et voudrois vous possédér ici, sans l’amitié je voudrois m’y fixér non pour la société qui ne vaut certainement pas celle de paris, mais pour le climat qui me ranime et me renouvélle chaques jours davantage; imagines mon aimable papa un ciel toujours serain, un soleil toujours brillant et chaud, des arbres toujours vérds, des fleurs de toute especes, des promenades variées a l’infini et plus agréables les unes que les autres, un printems étérnél, et vous conviendrés que le paradis térréstre, les champs élisés autrement dit ne valloient peut estre pas, ce petit coin privilégiés et présque ignoré de la térre; si l’homme étoit sage, si l’intérest l’ambition, les chaisnes de tout éspéces ne nuisoient sans cesse a son bonheur et a son repos, ou pourroit il éstre mieux que dans un lieu ou la nature le présérve des maladies qu’il éprouve dans un climat rigoureux, et ou si par hasard il souffre un peu, la beauté du ciel, la pureté de l’air lui sont garants que ses souffrances seronts de courtes durées; mais les affaires, mais les projets, mais les chiméres &c &c je suis heureuse ici, je ne souffre plus, et j’aspire cependant malgré tous ces avantages a retournér dans nos frimats ou je souffrirai peut estre de nouveau, parceque ces affaires, ces projéts que je condamnent, et cependant plus encore l’amitié, la douce mais tyrannique amitié me dit avéc empire a chaque instant du jour que je suis loin de mes bons de mes chers amis, et que loin de ses amis on ne peut estre n’y content n’y heureux: tous les miens vous sont tendrement attachés et me chargent de vous le dire, ne nous oubliés pas auprés de mr votre fils et de nos voisins:
 
Addressed: A Monsieur / Monsieur Franklin ambassadeur / des états unis de l’amérique a / passy prés paris / [in another hand:] a Passy prés paris
